Citation Nr: 0923556	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-30 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety disorder and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City.  That rating decision denied service 
connection for PTSD.  

In April 2009, a hearing was held before undersigned Veterans 
Law Judge who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has current medical diagnoses of anxiety 
disorder and PTSD.  

2.  The veteran engaged in combat with the enemy.

3.  The medical opinion expressed in a VA Compensation and 
Pension examination relates the Veteran's current psychiatric 
disorder to stressors experienced during employment as a 
police officer subsequent to service.  

4.  VA treatment records indicate diagnoses of PTSD with 
recurring symptoms related to the Veteran's military service.  




CONCLUSION OF LAW

A psychiatric disorder to include anxiety disorder and PTSD 
was incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110; 1131, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for a psychiatric disorder.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
treatment records; service personnel records; VA medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a psychiatric 
disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

The Veteran's discharge papers, DD 214, reveal that he served 
in the Navy as a member of a Naval Mobile Construction 
Battalion (Sea Bee).  He served almost two years in Vietnam 
and was attached to a Marine Corps unit during this service.  
A service personnel record entry dated August 1966 
specifically indicates that the Veteran was "authorized to 
wear the Fleet Marine Force Combat Operations Insignia for 
participation in actual combat action while attached to U.S. 
Naval Construction Battalion SEVEN, Hue Phu Bai Republic of 
Vietnam."  

Based on the evidence of record the Board finds as fact that 
the Veteran engaged in combat with the enemy.  The Veteran 
reported experiencing various stressors during combat during 
service, including at his April 2009 hearing before the 
Board.  His claimed stressors are related to such combat, the 
veteran's lay testimony regarding claimed stressors is 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence is required.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

VA psychiatric treatment records dated from 2005 to the 
present reveal that the Veteran is diagnosed with PTSD.  
Specific symptoms included nightmares and intrusive thoughts 
about his combat service in Vietnam.  

In February 2006, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner noted the 
Veteran's service as Navy Sea Bee in Vietnam and that he 
provided support to Marine Corps units in combat operations.  
However, the examiner noted that the Veteran "does not 
appear to have engaged directly in combat."  The Veteran's 
post-service employment history was noted that he became a 
New York City police officer and retired on disability after 
19 years.  The specific incident that forced the Veteran's 
retirement was that a suspect threw a heated bucket of 
muriatic acid, oil, and other chemicals at the Veteran's face 
and shoulders during an arrest.  The Veteran incurred serious 
burns to his face and shoulder and required three months of 
hospitalization.  Moreover, this injury damaged his left eye 
resulting in decreased vision and forcing his disability 
retirement from the police department.  The Veteran also 
reported killing a suspect in the line of duty during his 
early years on the police force.  

The VA examination report is quite extensive.  It indicates 
that MMPI - 2 testing was conducted and that the results were 
inconsistent with the examination interview, and also 
indicated an over reporting of symptoms.  Ultimately, the 
diagnosis was anxiety disorder less likely than not linked to 
military service.  The examiner's rationale for the diagnosis 
was that the Veteran was unable to provide much detail with 
respect to his stressors and actions during service or how he 
reexperienced them; however he was very specific when asked 
about his post-service stressors experienced as a police 
officer.  

In April 2009, the Veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified as to stressors during service in Vietnam including 
seeing people killed in construction convoys and on the base 
perimeter.  He also indicated that he felt that the VA 
examination was not accurate, because he believed that the 
examiner focused solely on the Veteran's post-service 
experiences.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Board has reviewed all of the evidence of record.  The 
Veteran's military records establish that he served in combat 
in Vietnam.  His testimony with respect to the stressors he 
experienced during this combat service is credible and 
consistent with the nature of his service.  The February 2006 
VA Compensation and Pension examination is well reasoned and 
provides good rationale as to why a currently diagnosed 
disability is not related to service.  The examination 
discussion of the Veteran's post-service employment as a 
police officer and the stressors experienced during that time 
is compelling evidence as to why the Veteran does not have 
PTSD which is related to service.  However, there are a 
considerable number of VA outpatient psychiatric treatment 
records in the file.  They reveal that he is regularly 
treated for a diagnosis of PTSD and the primary symptom 
indicated is nightmares about Vietnam.  

When reviewed there are essentially three components of 
evidence of record.  The Veteran's hearing testimony, the 
Compensation and Pension examination report, and the VA 
treatment records.  All three are compelling and believable 
for what they present.  However, the Veteran's treatment 
records do indicate that, despite the Veteran's post-service 
stressors, at least a some portion of his current diagnosis 
of PTSD is related to the stressors experienced during 
military service.  Accordingly, resolving all doubt in the 
Veteran favor, the Board finds that the evidence supports a 
grant of service connection for a psychiatric disorder 
variously diagnosed as anxiety disorder and PTSD.  





ORDER

Service connection for a psychiatric disorder, diagnosed as 
anxiety disorder and PTSD is granted. 



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


